      Case 4:20-cv-00007-CDL-MSH Document 26 Filed 12/29/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

CHARLES MYRON TAYLOR, II,        :
                                 :
                 Plaintiff,      :
                                 :
           v.                    :
                                 :              No. 4:20-cv-00007-CDL-MSH
Commissioner TIMOTHY C. WARD, :
et al.,                          :
                                 :
                 Defendants.     :
_________________________________:

                                           ORDER

      Plaintiff Charles Myron Taylor, II, a prisoner in Rutledge State Prison in Columbus,

Georgia, filed a pro se civil rights complaint pursuant to 42 U.S.C. § 1983. Compl., ECF

No. 1. Plaintiff also moved for leave to proceed in this action in forma pauperis. Mot.

for Leave to Proceed In Forma Pauperis, ECF No. 2. On May 18, 2020, this Court

dismissed Plaintiff’s complaint for failure to comply with court orders. Order Dismissing

Compl., ECF No. 16.

      On June 16, 2020, Plaintiff filed a notice of appeal from the dismissal order. Notice

of Appeal, ECF No. 18. Thereafter, on July 15, 2020, the Eleventh Circuit dismissed

Plaintiff’s appeal for failure to pay the appellate filing fee or move to proceed in forma

pauperis. Mandate of USCA Dismissing Notice of Appeal, ECF No. 22. Plaintiff then

filed a motion in this Court, which appeared to be seeking leave to appeal in forma

pauperis. Mot. for Leave to Proceed In Forma Pauperis, ECF No. 23. This Court denied

that motion on December 1, 2020. Order, ECF No. 24.
      Case 4:20-cv-00007-CDL-MSH Document 26 Filed 12/29/20 Page 2 of 3




       Plaintiff has now filed a new document, in which he appears to be moving for the

appointment of counsel and seeking reconsideration of the order denying him leave to

proceed in forma pauperis. Mot. to Appoint Counsel and Response to Order, ECF No. 25.

Motions for reconsideration are not to “be filed as a matter of routine practice.” M.D. Ga.

Local R. 7.6. Instead, reconsideration is only appropriate when “(1) there has been an

intervening change in the law; (2) new and previously unavailable evidence has been

discovered through the exercise of due diligence; or (3) the court made a clear error of

law.” Fla. Found. Seed Producers, Inc. v. Ga. Farms Servs., Inc., 977 F. Supp. 2d 1336

(M.D. Ga. 2013).

       Although Plaintiff’s motion is less than clear, he appears to be asserting that he

cannot be charged a filing fee because he had filed a U.C.C. Financing Statement Form.

Mot. to Appoint Counsel and Response to Order 1, ECF No. 25. This argument does not

show an intervening change in the law, new and previously unavailable evidence, or that

this Court made any clear error of law. Regardless of whether Plaintiff has filed a U.C.C.

Financing Statement, he is a prisoner subject to the provisions of 28 U.S.C. § 1915, which

means that he must pay the filing fee for any action or appeal that he files in forma pauperis.

See 28 U.S.C. § 1915(b)(1).

       Thus, Plaintiff has not identified any grounds for reconsideration of the previous

order denying him leave to appeal in forma pauperis and ordering him to pay the appellate

filing fee in installments.   Moreover, because Plaintiff’s case and appeal have been

dismissed, his request for the appointment of counsel is moot. Therefore, Plaintiff’s

motion seeking the appointment of counsel and reconsideration of the denial of leave to

                                              2
     Case 4:20-cv-00007-CDL-MSH Document 26 Filed 12/29/20 Page 3 of 3




proceed in forma pauperis on appeal (ECF No. 25) is DENIED.

      SO ORDERED, this 29th day of December, 2020.



                                      S/Clay D. Land
                                      CLAY D. LAND
                                      U.S. DISTRICT COURT JUDGE
                                      MIDDLE DISTRICT OF GEORGIA




                                        3
